Case 1:17-cr-00101-LEK Document 1013 Filed 06/02/20 Page 1 of 4         PageID #: 11494




                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,              )    CRIM. NO. 17-00101 LEK
                                         )
                       Plaintiff,        )    ORDER DENYING DEFENDANT’S
                                         )    [973] MOTION DEMANDING
          vs.                            )    ACCESS TO COURTS AND [979]
                                         )    MOTION TO SUPPLEMENT
  ANTHONY WILLIAMS,                      )    MOTION TO DEMAND ACCESS TO
                                         )    THE COURT
                 Defendant.              )
  _____________________________          )

           ORDER DENYING DEFENDANT’S [973] MOTION
       DEMANDING ACCESS TO COURTS AND [979] MOTION TO
     SUPPLEMENT MOTION TO DEMAND ACCESS TO THE COURT

          Defendant Anthony Williams (“Defendant”) filed a Motion Demanding

 Access to Courts on April 17, 2020, ECF No. 973, and a Motion to Supplement

 Motion to Demand Access to the Court on April 22, 2020, ECF No. 979 (together,

 the “Motion”). The Government filed a response to the Motion on May 29, 2020

 (“Response”). ECF No. 996. The Court decides this matter without a hearing

 pursuant to 7.1(c) of the Local Rules of Practice of the United States District Court

 for the District of Hawaii, as incorporated by Rule 12.3 of the Criminal Local

 Rules.

          On March 28, 2018, Defendant was charged in a thirty-two count

 Superseding Indictment. ECF No. 154. On March 3, 2020, following a fifteen-day

 jury trial, Defendant was convicted of thirty-two counts of wire fraud and mail
Case 1:17-cr-00101-LEK Document 1013 Filed 06/02/20 Page 2 of 4        PageID #: 11495




 fraud. ECF No. 946. Following Defendant’s conviction, on March 11, 2020, the

 World Health Organization declared that the COVID-19 virus had reached

 pandemic status. On March 13, 2020, President Donald J. Trump declared a

 national emergency in light of the COVID-19 pandemic. Shortly thereafter, the

 State of Hawaii and the City and County of Honolulu each issued stay at

 home/work from home orders, requiring Honolulu residents to stay in their

 residences unless they met certain essential exemptions. Very recently, the State

 and the City have issued various “reopening” orders, allowing for the gradual

 reopening of businesses and other operations in Honolulu.

       As set forth in detail in the Government’s Response, the Bureau of Prisons

 (“BOP”) and FDC Honolulu have taken national and local measures to mitigate the

 spread of COVID-19 within BOP facilities. Early in the COVID-19 emergency,

 FDC Honolulu curtailed outside visitors and instituted mandatory quarantine

 policies for new detainees. BOP suspended social and legal visits, limited access

 for contractors and volunteers, and established enhanced screening for staff and

 inmates. FDC Honolulu maximized social distancing by staggering meal times and

 recreation times.

       On March 31, 2020, the BOP began limiting inmate out-of-cell time to 90

 minutes per day. Response at PageID#: 8605. During this 90 minute period, the

 inmates were permitted to shower, make telephone calls, and access e-mail in



                                          2
Case 1:17-cr-00101-LEK Document 1013 Filed 06/02/20 Page 3 of 4         PageID #: 11496




 groups of up to thirty inmates. Id.

       On April 13, 2020, the BOP expanded inmate out-of-cell time to 90 minutes,

 every other day in groups of no more than ten inmates. Id. During this 90 minute

 period, inmates can access e-mail, review electronic discovery, and conduct legal

 research at multiple terminals equipped with the electronic law library. Id. at

 PageID#: 8605-06. Legal calls are scheduled separate and apart from inmates’ out-

 of-cell time. Id. at PageID#: 8606. Legal calls can be scheduled during regular

 business and evening hours by counsel or the inmate’s request. Id.

       In his Motion, Defendant asserts that these restrictions deny him sufficient

 access to the law library to adequately pursue his appeal of his conviction.

 Defendant seeks a Court order re-opening the law library for his exclusive use four

 hours a day, unlimited nighttime access to a computer, and permission to bring a

 hard drive into the FDC.

       The Motion is another attempt by Defendant to challenge the conditions of

 his confinement. As such, and consistent with its numerous prior rulings on similar

 motions, the Court finds that Defendant must exhaust the BOP administrative

 process before challenging such conditions in this Court.

       “The doctrine of exhaustion of administrative remedies is well established in

 the jurisprudence of administrative law.” Woodford v. Ngo, 548 U.S. 81, 88 (2006)

 (quoting McKart v. United States, 395 U.S. 185, 193 (1969)). “The doctrine


                                           3
Case 1:17-cr-00101-LEK Document 1013 Filed 06/02/20 Page 4 of 4           PageID #: 11497




 provides ‘that no one is entitled to judicial relief for a supposed or threatened injury

 until the prescribed administrative remedy has been exhausted.’” McKart, 395 U.S.

 at 193 (quoting Myers v. Bethlehem Shipbuilding Corp., 303 U.S. 41, 50-51

 (1938)). The Court specifically outlined the BOP grievance process for the

 Defendant in its March 7, 2018 Order at 4-5, ECF No. 132. Defendant has been on

 notice since at least that time of the exhaustion requirement before seeking redress

 from this Court. Id. Accordingly, because there is no information before the Court

 indicating that Defendant has exhausted his administrative remedies, the Court

 DENIES the Motion.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, June 2, 2020.



                                      Kenneth J. Mansfield
                                      United States Magistrate Judge



   United States of America v. Williams, Crim. No. 17-00101 LEK; Order Denying
   Defendant’s [973] Motion Demanding Access to Courts and [979] Motion to
   Supplement Motion to Demand Access to the Court




                                            4
